Citation Nr: 0611825	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-39 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with sciatica, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho. 

The RO denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability by rating action in March 2004.  The record 
indicates that the veteran has not submitted a notice of 
disagreement with respect to this claim.  Accordingly, that 
claim is not currently before the Board.

In September 2005, the veteran's representative submitted 
additional VA medical records along with a waiver of RO 
review of this new evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At a hearing before the undersigned Veterans Law Judge, the 
veteran stated that he was unable to work due to his service-
connected back disability.  He further reported that he had a 
pending claim with the Social Security Administration for 
disability benefits.  The Social Security medical records are 
not included in the claims files.  Since these records have 
not been obtained, and are relevant to the veteran's claim, 
they should be obtained.  See 38 C.F.R. § 3.159(c)(2).

The VA medical records submitted subsequent to the May 2005 
hearing contain complaints from the veteran of increased back 
pain.  Since the veteran has indicated a worsening of his 
back disability since the October 2004 VA examination of his 
back, a new VA examination of the back is indicated.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability in the event 
that a higher rating is assigned.  As this question is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also obtain a copy of 
all Social Security Administration 
disability determinations for the 
veteran, as well as the medical records 
considered in making such determinations.  
The RO should inform the veteran of any 
records that are unobtainable. 

2.  The RO should obtain copies of all of 
the veteran's treatment records, 
including inpatient, outpatient, and X-
ray records, from the VA Medical Center 
Boise, Idaho, dated from September 2005 
to present.

3.  When the above actions have been 
accomplished, the RO should arrange for a 
VA examination of the veteran's 
lumbosacral strain with sciatica 
disability.  All indicated tests and 
studies, including X-rays, and range of 
motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of 
motion performed without pain and the 
ranges of motion accompanied by pain.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the low back disability on repeated 
use or during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  If 
intervertebral disc syndrome is found, 
the examiner should quantify the number 
of weeks of incapacitating episodes (a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months.  The rationale 
for all opinions expressed should be 
explained.  The claims files should be 
made available to the examiner for proper 
review of the medical history, and the 
examination report is to reflect whether 
such a review of the claims files was 
made.

4.  The RO should then review the claims 
files to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, and if not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  After the foregoing, the RO should 
review the veteran's claims and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  Then, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case, showing consideration of all 
evidence submitted since the March 2005 
supplemental statement of the case, and 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folders are returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






